DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       JONATHAN DELGADO,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-0313

                               [July 1, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Deborah Carpenter-Toye, Judge; L.T. Case Nos.
18005610MM10A and 19-000001AC10A.

  Gordon Weekes, Public Defender, and Bernadette Guerra, Assistant
Public Defender, Fort Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Paul Patti, III,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.